Citation Nr: 1720731	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected lower back strain.  

2.  Entitlement to a total disability evaluation based on individual unemployability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from June 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2014 and September 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board's remand instructions included providing the Veteran with VA examinations, for both his increased evaluation claim and his total disability evaluation based on individual unemployability (TDIU) claim.  Unfortunately, the RO did not provide either examination on remand.  While there is some evidence of record that the AOJ scheduled the examination for the Veteran's service-connected lower back, the examination was cancelled before he ever had the chance to attend.  Moreover, there is no indication that the Veteran was ever notified of this examination, as there is no examination letter or report of contact of record to ensure that the Veteran was given adequate notice of this examination.  Therefore, further remand is required to provide those examinations.  

Specifically with regard to TDIU, the Veteran submitted a July 2014 VA Form 21-4192 for his most recent employer while on remand.  However, it does not appear that the AOJ ever contacted that employer for employment information or income verification.  On remand, the AOJ should complete that development.  Additionally, the electronic claims file includes an October 1978 report of contact regarding the Veteran's interest in vocational rehabilitation.  While on remand, the AOJ should obtain any outstanding treatment records and any available vocational rehabilitation file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lower back strain.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any outstanding VA medical records, to include records from the Kansas City VAMC dated from December 2015 to the present.  

2.  The AOJ should use the information the Veteran submitted in his July 2014 VA Form 21-4192 to contact Emanuel Family and Child Development to obtain the Veteran's employment information.  All attempts and any information obtained should be made part of the file.

3.  The AOJ should secure any available vocational rehabilitation records.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lower back strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spinal disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected disabilities, in conjunction, on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claim should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

